          Case 1:21-cr-00062-JEB Document 22 Filed 04/28/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :
                                                  :         CRIMINAL NO. 1:21-CR-00062-JEB
                v.                                :
                                                  :
THOMAS BARANYI                                    :
                                                  :
                        Defendant.                :

             UNITED STATES’ UNOPPOSED MOTION TO CONTINUE AND
                TO EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT

        The parties are currently scheduled for a status hearing on May 5, 2021.            The United

States of America hereby moves this Court for a 45-day continuance of that hearing, and further

to exclude the time within which the trial must commence under the Speedy Trial Act, 18 U.S.C.

§ 3161 et seq., on the basis that the ends of justice served by taking such actions outweigh the best

interest of the public and the defendant in a speedy trial pursuant to the factors described in 18

U.S.C. § 3161(h)(7)(A), (B)(i), (ii), and (iv).       In support of its unopposed motion, the government

states as follows:

        1. In this case, the government provided defense counsel with two tranches of discovery

            on February 26, 2021, and April 19, 2021.          The records include charging documents,

            screenshots of the defendant, a search warrant application and return, law enforcement

            database checks, 302s relating to the defendant, the defendant’s media interview, and

            defendant’s arrest, subpoena returns for multiple accounts, and open-source videos

            relating to the defendant’s actions on January 6, 2021.         The most recent tranche of

            discovery provided on April 19, 2021 includes 20 U.S. Capitol Police surveillance

            footage videos, which are subject to certain restrictions on dissemination as set forth in

            the protective order in this case, as well as voluminous records from the defendant’s
          Case 1:21-cr-00062-JEB Document 22 Filed 04/28/21 Page 2 of 3




            phone.

        2. The parties are currently engaged in ongoing discussions about a potential disposition

            for this matter.

        The need for reasonable time to organize, produce, and review voluminous discovery is

among multiple pretrial preparation grounds that Courts of Appeals have routinely held sufficient

to grant continuances and exclude the time under the Speedy Trial Act.     See, e.g., United States

v. Bikundi, 926 F.3d 761, 777-78 (D.C. Cir. 2019) (Upholding ends-of-justice continuances

totaling 18 months in two co-defendant health care fraud and money laundering conspiracy case,

in part because the District Court found a need to “permit defense counsel and the government

time to both produce discovery and review discovery”); United States v. Bell, 925 F.3d 362, 374

(7th Cir. 2019); United States v. Gordon, 710 F.3d 1124, 1157-58 (10th Cir. 2013); United States

v. Lewis, 611 F.3d 1172, 1177-78 (9th Cir. 2010); United States v. O’Connor, 656 F.3d 630, 640

(7th Cir. 2011).

        Due to the volume of discovery materials, some of which are subject to restrictions on

dissemination under the protective order in this case, and the reasonable time necessary for all

parties to have reviewed such materials as they engage in discussions on potential resolution of

this matter, the failure to grant such a continuance in this proceeding would be likely result in a

miscarriage of justice and would risk denying counsel for the defendant or the attorney for the

government the reasonable time necessary for effective preparation, taking into account the

exercise of due diligence.

        Government counsel notified the defense of the filing of this motion, and counsel consents

to the motion.

                                                2
          Case 1:21-cr-00062-JEB Document 22 Filed 04/28/21 Page 3 of 3




        WHEREFORE, the government respectfully requests that this Court grant the motion for

a 45-day continuance of the above-captioned proceeding, and that the Court exclude the time

within which the trial must commence under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., on

the basis that the ends of justice served by taking such actions outweigh the best interest of the

public and the defendant in a speedy trial pursuant to the factors described in 18 U.S.C. §

3161(h)(7)(A), (B)(i), (ii), and (iv).

                                               Respectfully submitted,

                                               CHANNING D. PHILLIPS
                                               Acting United States Attorney
                                               DC Bar No. 415793


                                         By:
                                               CANDICE C. WONG
                                               Assistant United States Attorney
                                               D.C. Bar No. 990903
                                               555 Fourth Street, N.W., Room 4816
                                               Washington, DC 20530
                                               Candice.wong@usdoj.gov
                                               (202) 252-7849

                                  CERTIFICATE OF SERVICE

        I hereby certify that on April 28, 2021, I caused a copy of the foregoing motion to be served

on counsel of record via electronic filing.




                                               Candice C. Wong
                                               Assistant United States Attorney




                                                  3
